PRESENT: Lemons, C.J., Mims, McClanahan, Powell, Kelsey, and McCullough, JJ., and
Millette, S.J.

WESLEY QUISENBERRY, PERSONAL
REPRESENTATIVE OF THE ESTATE
OF WANDA QUISENBERRY, DECEASED
                                                              OPINION BY
v. Record No. 171494                              SENIOR JUSTICE LEROY F. MILLETTE, JR.
                                                             October 11, 2018
HUNTINGTON INGALLS INCORPORATED

UPON A QUESTION OF LAW CERTIFIED BY THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA

       The United States District Court for the Eastern District of Virginia entered an order of

certification requesting that this Court exercise jurisdiction pursuant to Article VI, Section 1 of

the Constitution of Virginia and Rule 5:40 and answer the following question of law:

       Does an employer owe a duty of care to the family member of an employee who
       alleges exposure to asbestos from the work clothes of the employee, where such
       exposure takes place off of the employer’s premises and the employer has no
       relationship with the family member?

We accepted the certified question, and, for the reasons stated herein, we now restate the

question pursuant to our authority under Rule 5:40(d), 1 as follows:

       Does an employer owe a duty of care to an employee’s family member who
       alleges exposure to asbestos from the work clothes of an employee, where the
       family member alleges the employer’s negligence allowed asbestos fibers to be
       regularly transported away from the place of employment to the employee’s
       home?



       1
          Rule 5:40(d) states that “[t]his Court may in its discretion restate any question of law
certified,” and the Court has previously exercised its discretion to restate certified questions
based on the authority of this rule “when doing so will aid in producing a determinative answer
in the proceedings.” Blount v. Clarke, 291 Va. 198, 202 n.1, 782 S.E.2d 152, 153 n.1 (2016)
(internal quotation marks and alteration omitted); see also VanBuren v. Grubb, 284 Va. 584, 589,
733 S.E.2d 919, 921 (2012) (same).
So stated, we answer in the affirmative.

                                I. FACTS AND PROCEEDINGS

       The certified question of law arises following a motion before the district court to dismiss

this action for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

Accordingly, we take the factual allegations stated in the first amended complaint (“the

complaint”) as true “for the purposes of framing an answer that is responsive to the needs of the

district court.” Wyatt v. McDermott, 283 Va. 685, 689, 725 S.E.2d 555, 556 (2012) (citing

Zinermon v. Burch, 494 U.S. 113, 118 (1990)).

       Plaintiff alleges that from approximately 1942 to 1977, Wanda Quisenberry’s father,

Bennie Plessinger, was employed by Newport News Shipbuilding and Dry Dock, now known as

Huntington Ingalls Incorporated (“the Shipyard”), in various capacities in which he was

routinely exposed to asbestos and in which asbestos dust adhered to his clothing. He brought

home asbestos fibers and his car was contaminated with these fibers. His daughter, Wanda, lived

in his home and was exposed to asbestos beginning in 1942. Beginning in 1954, she regularly

helped launder her father’s clothes, shaking off and breathing in asbestos dust in the process.

She moved out of the home in 1969.

       In December 2013, Wanda Quisenberry was diagnosed with malignant pleural

mesothelioma, caused by exposure to asbestos dust and fibers. She died from the disease three

years later. Her son, Wesley Quisenberry, administrator of her estate, brought this action in the

Circuit Court of the City of Newport News. As is relevant to this certified question, the

complaint alleges that in the years Wanda was exposed to asbestos, particularly between 1950

and 1969, the Shipyard knew or had reason to know of the dangers that asbestos posed to

workers’ family members and members of the public, including Wanda. The complaint alleges




                                                 2
the Shipyard was negligent in choosing not to exercise reasonable care to, among other things,

sufficiently warn workers not to wear work clothes home; educate workers about safeguards

such as coveralls; provide a locker room, showers, or laundry service; and adhere to various

statutes, regulations, and guidelines. The complaint further alleges that this negligence

proximately resulted in Wanda’s death. A separate count alleges gross negligence and wanton

and willful conduct on the part of the Shipyard.

       After removing to federal court, the Shipyard sought to dismiss this action on the basis

that the plaintiff’s theory relied on “take home” exposure liability. Although this Court has not

addressed the specific issue, the Shipyard represented that Virginia precedent did not support

imposing a legal duty on an employer for injury to an employee’s family member that occurred

outside the premises. Agreeing that this Court had not addressed this issue, Quisenberry argued

that the majority, although not all, of the circuit courts from Virginia that had considered the

issue had recognized such a duty. The Shipyard then moved to certify the question to the

Supreme Court of Virginia to resolve the issue. On November 3, 2017, the Eastern District

issued a certification order requesting that this Court exercise its discretion to consider this

dispositive question of law. On November 16, 2017, this Court issued an order accepting the

certified question for oral argument and requesting briefing. We now consider the question.

                                         II. DISCUSSION

   A. Restating the Question

       The certified question in this case characterizes the Shipyard and Wanda as having “no

relationship.” The pleadings clearly indicate they lack a contractual, familial, employer-

employee, or agency-agent relationship, or facts giving rise to a “special relationship.” See

Thompson v. Skate America, Inc., 261 Va. 121, 129, 540 S.E.2d 123, 127 (2001) (collecting




                                                   3
examples of special relationships recognized in Virginia). They are, generally speaking,

strangers under the law. This is not, however, dispositive as to the existence of a duty. 2 Whether

the circumstances surrounding the issue now being litigated created a sufficient relationship for

duty to lie in a general negligence claim is a question of law. This inquiry is distinct from the

traditional characterizations of “relationship” above and is dependent on whether plaintiff has

pled a set of circumstances where the Shipyard placed Wanda within reach of the Shipyard’s



       2
          Compare Taboada v. Daly Seven, Inc., 271 Va. 313, 327, 626 S.E.2d 428, 435 (2006)
(“the common law imposes a duty” due to the “the special relationship of innkeeper and guest”);
Yuzefovsky v. St. John's Wood Apartments, 261 Va. 97, 107, 540 S.E.2d 134, 139 (2001) (for a
plaintiff tenant to allege negligence of landlord for failure to warn of violent crimes committed
by third parties around the housing development, “the plaintiff must establish that there is a
special relationship, either between the plaintiff and the defendant or between the third party
criminal actor and the defendant”); Terminal Cars, Inc. v. Wagnar, 205 Va. 214, 219, 135 S.E.2d
802, 805 (1964) (respecting a passenger, a common carrier owes a duty of “utmost care,
diligence and foresight in the operation and management of the vehicle” the passenger is riding);
Wright v. Webb, 234 Va. 527, 533, 362 S.E.2d 919, 922 (1987) (“a business invitor, whose
method of business does not attract or provide a climate for assaultive crimes, does not have a
duty to take measures to protect an invitee” from such crimes), with RGR, LLC v. Settle, 288 Va.
260, 276, 764 S.E.2d 8, 17 (2012) (reiterating that “the common law requires that every person
must exercise ordinary care in the use and maintenance of his own property to prevent injury to
others,” and imposing a duty where defendant negligently stacked lumber unreasonably
impairing the view of a trucker, a stranger, approaching a railroad crossing); Perlin v. Chappell,
198 Va. 861, 864, 96 S.E.2d 805, 808 (1957) (defendant owed a duty to the plaintiff, a stranger,
when defendant allowed a cow to escape his premises on the basis that the common law
“imposes upon every person the duty to exercise ordinary care in the use and maintenance of his
own property to prevent injury to others”); Rice v. Turner, 191 Va. 601, 605, 62 S.E.2d 24, 26
(1950) (duty where defendant’s cow escaped the premises and was struck by a car operated by a
stranger because “[t]he common law imposes upon every person the duty to exercise ordinary
care in the use and maintenance of his own property to prevent injury to others”); Overstreet v.
Security Storage & Safe Deposit Co., 148 Va. 306, 317, 138 S.E. 552, 555 (1927) (as a stranger,
“[t]he security company owed [plaintiff] only the duty it owed to mankind generally — that is,
not to do any act which a person of ordinary prudence could reasonably apprehend, as a natural
and probable consequence thereof, would subject him to peril”); Haywood v. South Hill Mfg.
Co., 142 Va. 761, 765-66, 128 S.E. 362, 364 (1925) (where an 11-year-old boy, a stranger, was
non-fatally electrocuted when he touched defendant’s transformer, “[r]easonable care requires
those using dangerous agencies to avail themselves of the best mechanical contrivances and
inventions in practical use which are effectual in preventing injury to persons and property”);
King v. Hartung, 123 Va. 185, 188, 96 S.E. 202, 203 (1918) (property owner had a duty to avoid
harm to passersby, though strangers, where “owners themselves created the danger”).


                                                 4
conduct, within a class of persons at recognizable risk of harm. Accordingly, in order to prevent

the language of “relationship” in the certified question from creating assumptions as to duty

under the law, we restate the original question as follows:

       Does an employer owe a duty of care to an employee’s family member who
       alleges exposure to asbestos from the work clothes of an employee, where the
       family member alleges the employer’s negligence allowed asbestos fibers to be
       regularly transported away from the place of employment to the employee’s
       home?

       “[W]hether a legal duty in tort exists is a pure question of law.” Volpe v. City of

Lexington, 281 Va. 630, 636, 708 S.E.2d 824, 827 (2011) (internal quotation marks omitted).

The “finding of a legal duty” is a “prerequisite to a finding of negligence.” Jeld-Wen, Inc. v.

Gamble, 256 Va. 144, 149, 501 S.E.2d 393, 397 (1998). “Without a legal duty there can be no

cause of action for an injury.” Id. at 147, 501 S.E.2d at 396. Accordingly, the question before us

is a dispositive threshold question, Marshall v. Winston, 239 Va. 315, 318, 389 S.E.2d 902, 904

(1990), in that if it is answered in the negative there can be no action in negligence based upon

Virginia law before the federal court for the Eastern District.

   B. Analysis

       The principles of duty in general negligence claims under such circumstances in Virginia

are familiar and established. They were set forth in RGR, LLC v. Settle, 288 Va. 260, 275, 764
S.E.2d 8, 16 (2012), and we reaffirm them today. 3 “General negligence principles require a

person to exercise due care to avoid injuring others.” Id. (citing Overstreet v. Security Storage &

Safe Deposit Co., 148 Va. 306, 317, 138 S.E. 552, 555 (1927)); Charles E. Friend, Personal



       3
          While RGR concerns a defendant landowner and a plaintiff who is injured adjacent to
the land, it is neither a premises liability case nor unique to real property, but based firmly in
general negligence principles. RGR invoked precedent from negligence cases addressing real
property, personal property, and conduct and is one of this Court’s benchmarks in the area of
general negligence.


                                                 5
Injury Law in Virginia § 1.1.1., at 2 (3rd ed. 2003) (“There is . . . a general duty not to injure

others [that] arises whenever [a] defendant's conduct creates a risk of harm to others.”).

Specifically, the common law requires that “‘every person [must] exercise ordinary care in the

use and maintenance of his own property to prevent injury to others.’” Perlin v. Chappell, 198
Va. 861, 864, 96 S.E.2d 805, 808 (1957) (quoting Rice v. Turner, 191 Va. 601, 605, 62 S.E.2d
24, 26 (1950)); accord Standard Oil Co. v. Wakefield, 102 Va. 824, 828, 47 S.E. 830, 831 (1904)

(recognizing the “duty of every man to so use his own property as not to injure the persons or

property of others”). As we reiterated in RGR, the “‘broad common law maxim’ sic utere tuo ut

alienum non laedas requires that ‘one must so use his own rights as not to infringe upon the

rights of another.’” 288 Va. at 275-76, 764 S.E.2d at 16 (quoting Cline v. Dunlora South, LLC,

284 Va. 102, 107, 726 S.E.2d 14, 17 (2012)).

       This duty is not abstract: a specific course of conduct gives rise to a specific duty

extending to specific persons. Dudley v. Offender Aid & Restoration of Richmond, Inc., 241 Va.
270, 278, 401 S.E.2d 878, 883 (1991) (“The scope of the duty will vary with the circumstances

of each case, but it is always a duty owed to a discernible individual, or to a class of which that

individual is a member.”)

       In defining those to whom a duty is owed, we have said this general duty is owed “to

those within reach of a defendant’s conduct.” RGR, 288 Va. at 276, 764 S.E.2d at 17.

       This is because “[t]he risk reasonably to be perceived defines the duty to be obeyed, and

risk imports relation; it is risk to another or to others within the range of apprehension.” Palsgraf

v. Long Island R.R. Co., 162 N.E. 99, 100 (N.Y. 1928). This relationship, however temporary, is

essential to duty, and the question of whether there exists a relationship between the parties goes

to the heart of the inquiry before this Court. We have said “there is no such thing as negligence




                                                  6
in the abstract, or in general, or as sometimes is said, in vacuo. Negligence must be in relation to

some person.” Kent v. Miller, 167 Va. 422, 425-26, 189 S.E. 332, 334 (1937) (emphasis added).

This ancient common law principle is quoted in Dudley:

       The question of liability for negligence cannot arise at all until it is established
       that the man who has been negligent owed some duty to the person who seeks to
       make him liable for his negligence . . . A man is entitled to be as negligent as he
       pleases toward the world as a whole if he owes no duty to them.
241 Va. at 277, 401 S.E.2d at 882 (quoting with approval Le Lievre v. Gould, 1 Q.B. 491, 497

(1893)). Dudley goes on, id. at 278, 401 S.E.2d at 882, to cite with approval the similar views

expressed in Palsgraf, 162 N.E. at 99-101, numerous treatises, and our own cases, including

Kent, 167 Va. at 425-26, 189 S.E. at 334.

       Where no relationship exists, it is axiomatic that there is no duty. Yet “[t]he existence of

[a] duty does not depend on proving a particular relationship,” but “‘arises from that basic and

necessary regulation of civilization which forbids any person because of his own convenience, to

recklessly, heedlessly or carelessly injure another.’” RGR, 288 Va. at 279-80, 764 S.E.2d at 19

(quoting Louisville & Nashville R.R. Co. v. O’Neil, 119 Va. 611, 627, 89 S.E. 862, 866 (1916)

(internal quotation marks omitted)) (emphasis added). Thus, “[i]n the vast majority of

negligence actions, the parties were strangers at the time of the incident, and the action is based

upon the broad duty . . . not to injure others by acts of omission or commission.” Friend,

Personal Injury Law in Virginia § 1.1.1., at 2. The motorist undertakes a duty to other nearby

motorists and pedestrians – the class of persons which he places in a “recognizable risk of harm”

– to exercise due care in his conduct as he drives. Parker v. Debose, 206 Va. 220, 223, 142
S.E.2d 510, 512 (1965); Dudley, 241 Va. at 278, 401 S.E.2d at 882-83 (quoting Restatement

(Second) of Torts § 281 cmt c). The transient relationship of a motorist to another motorist or to

a pedestrian is rooted in the recognizable risk posed by negligent driving and gives rise to a duty



                                                 7
of care, despite the fact that the parties are complete strangers. We have previously held that this

duty can arise vis-a-vis multiple individuals or to a class of persons, provided they are “within

reach of a defendant’s conduct.” RGR, 288 Va. at 276, 764 S.E.2d at 17.

       As set forth in both RGR and Dudley, “‘[i]n order for the actor to be negligent with

respect to the other, his conduct must create a recognizable risk of harm to the other individual,

or to a class of persons — as, for example, all persons within a given area of danger — of which

the other is a member.’” RGR, 299 Va. at 279, 764 S.E.2d at 19 (quoting Dudley, 241 Va. at

278, 401 S.E.2d at 882-83 and Restatement (Second) of Torts § 281 cmt c). Here, Wanda is

alleged to be one such person within a “given area of danger.” Id. “The only ‘relationship’

which must exist [for a duty to arise] is a sufficient juxtaposition of the parties in time and space

to place the plaintiff in danger from the defendant’s acts.” RGR, 288 Va. at 280, 764 S.E.2d at

19 (quoting Friend, Personal Injury Law in Virginia § 1.1.1., at 2; see also Rice, 191 Va. at 605,

62 S.E.2d at 26) (emphasis added).

       Our precedent makes clear that this “juxtaposition of time and space” does not require

actual interaction between the parties, but sufficient relation to place plaintiff within reach of

defendant’s conduct. We have recognized the duty of a negligent actor can arise through his

conduct to the class of persons exposed to the recognizable risk he creates. This Court has found

that a property owner had a duty to prevent his cow from wandering onto nearby roadways by

virtue of the proliferation of paved roads in the Commonwealth and the “common knowledge”

that cows on a roadway can pose a hazard to motorists. Rice, 191 Va. at 605, 62 S.E.2d at 26.

The proximity of the owner or his farmhands to the motorist, or a prior existing relationship, was

not relevant to the question of duty, but rather the proximity of the cows to the roadway and the

recognizable risk of harm to the class of persons on the road. Id. In RGR, we held that the




                                                  8
artificial hazard of defendant’s making – stacks of lumber restricting visibility at a railroad

crossing – placed the plaintiff crossing adjacent railroad tracks within reach of defendant’s

conduct and thus created a duty to the plaintiff. RGR, 288 Va. at 281, 764 S.E.2d at 20.

Similarly, a company’s negligent discharge of toxic chemicals into a river would not result in an

absence of duty to injured swimmers downstream merely because the harm to plaintiffs did not

occur contemporaneously and geographically adjacent to defendant’s actions.

       Thus, that harm in the present case occurred at a location removed from the employer’s

business and after hours is a distinction without a difference. The artificial hazard created by the

Shipyard – asbestos dust – was allegedly released through the Shipyard’s course of conduct and

moved to place Wanda in danger. The nature of the hazard allegedly created by the Shipyard’s

conduct was that asbestos fibers, the inhalation of which could cause mesothelioma, regularly

accumulated on the clothes of workers during the day and were released again when those

workers returned home and had their clothes washed, thus placing Wanda and others similarly

situated within reach of the Shipyard’s conduct and within the “zone of danger.” This created a

“recognizable risk of harm” to those sharing living quarters with the workers, resulting in a duty

of ordinary care to that class of persons.

       While “[f]oreseeability [of harm], it has been many times repeated, is not to be equated

with duty,” Holiday Motor Corp. v. Walters, 292 Va. 461, 478, 790 S.E.2d 447, 455 (2016)

(citation omitted) (emphasis added), we have also recognized that it is a necessary consideration

in establishing the “reach” of defendant’s conduct or “recognizable risk of harm” discussed by

the Court in RGR, 288 Va. at 279, 764 S.E.2d at 19. See Dudley, 241 Va. at 279, 401 S.E.2d at

883 (recognizing that the class to whom a duty is owed is established by determining who is

“directly and foreseeably exposed to the risk of bodily harm” as a result of the defendant’s




                                                  9
actions) (emphasis added); Overstreet, 148 Va. at 318, 138 S.E. at 555 (“[W]henever the

circumstances attending the situation are such that an ordinary prudent person could reasonably

apprehend that, as a natural and probable consequence of his act, another person rightfully there

will be in danger of receiving an injury, a duty to exercise ordinary care to prevent such injury

arises.”) (emphasis added). 4

       As pled, workers accumulated asbestos dust on their clothes. As pled, in the absence of

on-site laundry, lockers, or warning to the contrary, these individuals would regularly wear those

clothes into their home environment and have them laundered there. As pled, the fibers traveled

on the clothes of persons who worked with asbestos, and the fibers posed a danger to individuals

who breathed in the asbestos dust in the home environment. The pleadings support a

“recognizable risk of harm” to a class of persons “within a given area of danger” of defendant’s

conduct, including Wanda and the class of persons similarly situated.

       We have repeatedly said:

       [W]henever one person is by circumstances placed in such a position with regard
       to another . . . that if he did not use ordinary care and skill in his own conduct
       with regard to those circumstances, he would cause danger of injury to the person
       or property of the other, a duty arises to use ordinary care and skill to avoid such
       injury.




       4
          This Court has also observed, ‘“Imposition of a duty does not depend upon
foreseeability alone.’” Gulf Reston, Inc. v. Rogers, 215 Va. 155, 159, 207 S.E.2d 841, 845
(1974) (citation omitted) (emphasis added); accord Wright, 234 Va. at 531, 362 S.E.2d at 921.
We are hardly an outlier in according foreseeability some consideration in our duty analysis.
“[A]lmost every jurisdiction does treat foreseeability as a significant factor . . . in analyzing
whether the duty element is met in a negligence claim. . . . The reality . . . is that forty-seven
states plainly do give foreseeability a significant role in duty analysis.” Benjamin C. Zipursky,
Third Restatement of Torts: Issue Two: Article and Commentary: Foreseeability in Breach, Duty
and Proximate Cause, 44 Wake Forest L. Rev. 1247, 1258 (2009).



                                                10
RGR, 288 Va. at 276, 764 S.E.2d at 17 (quoting Southern States Grain Mktg. Coop., 205 Va. at

761, 139 S.E.2d at 793 and Standard Oil, 102 Va. at 832, 47 S.E. at 832); Friend, Personal Injury

Law in Virginia § 1.1.1., at 2. The Shipyard, by virtue of Wanda’s father’s regular accumulation

of asbestos fibers on his work clothes, was placed in such a position with regard to Wanda that if

it did not use ordinary care and skill, it would subject Wanda to regular danger of injury from

asbestos fibers. Accordingly, a duty arose to use ordinary care and skill to avoid such injury to

Wanda, as well as other persons similarly situated.

        The Shipyard argues that, in this case, no duty can lie because asbestos dust traveled on

the backs of employees. This is likewise a distinction without a difference. The concept of a

mobile hazard that leaves a premises is not new to this Court, and asbestos that predictably

leaves the property is not unlike livestock or any other hazard posing a risk of harm to persons

outside the premises. Rice, 191 Va. at 605, 62 S.E.2d at 26 (finding a duty from premises owner

to motorist because a cow wandering outside a premises poses a recognizable risk should it

wander onto a highway). As pled, the workers were not informed of the dangers of the asbestos

dust. Absent knowledge, the workers were simply vehicles or carriers of the asbestos dust: they

were a means of dispersal yielding various foreseeable and unforeseeable routes of exposure to

the hazard created by the Shipyard’s conduct in engaging in industrial practices that create

asbestos dust. 5




        5
         The circumstances are analogous to this Court’s recognition of a duty sounding in
nuisance for noxious substances. Trevett v. Prison Ass'n of Va., 98 Va. 332, 336, 36 S.E. 373,
374 (1900) (finding a duty to other riparian owners to leave water free of substances which
“substantially impair value for the ordinary purposes of life . . . thus impair[] the comfortable or
beneficial enjoyment of property in its vicinity”). Just as water or air is the force that disperses
toxins in a nuisance case, so did work clothes covered with dust on the back of an uninformed
worker disperse the asbestos hazard here when the worker foreseeably travels home at the end of
the day and has his clothes laundered.


                                                 11
       We have said, in the context of products liability, that “[t]he purpose of making the

finding of a legal duty as a prerequisite to a finding of negligence . . . is to avoid the extension of

liability for every conceivably foreseeable accident, without regard to common sense or good

policy.” Holiday Motor Corp., 292 Va. at 478, 790 S.E.2d at 455 (quoting Jeld-Wen, Inc., 256
Va. at 149, 501 S.E.2d at 397 (emphasis omitted)). And the common law has recognized some

exceptions to duty arising from foreseeable harm. 6 At the same time, “the law, which restrains a

man from doing mischief to his fellow-citizens, though it diminishes the natural [liberty],

increases the civil liberty of mankind.” 1 William Blackstone, Commentaries *125-26. This

case relies on an existing duty of care, firmly established in Virginia law and well-rooted in

common law, establishing liability to those members of a class of persons facing a recognizable

risk of harm from one’s conduct. And, under the facts as alleged in this complaint, the family

members of asbestos workers are one such class of persons. The Shipyard argues that

establishing a duty in this area must fall to the legislature. Although the legislature is of course

free to intervene so as to calibrate in either direction the scope of the duty, default principles

rooted in the common law establish the existence of a duty here. Legislative action is not

necessary to establish a rule that already exists at common law. 7



       6
          For example, Virginia does not recognize Dram Shop liability. The common-law rule
that a vendor of alcoholic beverages is not liable for injuries to a third party that result from the
intoxication of his patron is that “individuals, drunk or sober, are responsible for their own torts
and that . . . drinking the intoxicant, not furnishing it, is the proximate cause of the injury.”
Williamson v. Old Brogue, Inc., 232 Va. 350, 353, 350 S.E.2d 621, 623 (1986). The instant case,
however, is more analogous to a grocery store that negligently provides free but contaminated
food to its unsuspecting employees, knowing the employees will take some of that food home to
share with the employees’ families: the store owner, and not the employees, is responsible for
resulting illness.
        7
          While courts nationwide are split on the issue, and many have not had occasion to rule
directly on the matter, we are far from the first jurisdiction to recognize a duty to cohabitants of
employees in asbestos cases. See, e.g., Bobo v. Tennessee Valley Authority, 855 F.3d 1294, 1307
(11th Cir. 2017) (applying Alabama law) (finding that “TVA did have a duty not to expose [its


                                                  12
        In RGR, we clarified that the Court did not proclaim a “new duty” to protect sight lines

but rather upheld a long-standing duty to use one’s property with ordinary care. RGR, 288 Va. at

280, 764 S.E.2d at 19. We do the same today. The question of whether under these particular

facts the Shipyard was actually responsible for creating a dangerous condition in the home is a

question of proof rather than duty, depending on evidentiary matters not relevant to this certified

question.

        Finally, as we observed in RGR, a determination of an absence of duty in this instance

“would result in the wholesale rejection of a duty to exercise ordinary care in circumstances such

as those here and would absolve one of liability for negligence no matter how dangerous the

conduct or foreseeable the injury.” RGR, 288 Va. at 283, 764 S.E.2d at 21 (citing Cleveland v.

Danville Traction & Power Co., 179 Va. 256, 259, 18 S.E.2d 913, 915 (1942); 2 Dan B. Dobbs

et al., The Law of Torts § 253, at 9 (2d ed. 2011) (“Elevating a decision about particular facts to

a no-duty rule will . . . exclud[e] liability not only in the particular case but also in others that are




employee’s wife] to the dangers of take-home asbestos”); Kesner v. Super. Ct., 384 P.3d 283,
301 (Cal. 2016) (holding that employers and property owners owe members of a worker’s
household a duty to prevent take-home exposure to asbestos); Chaisson v. Avondale Indus., 947
So. 2d 171, 183-84 (La. Ct. App. 2006) (finding defendant “owed a duty to [its employee’s wife]
to guard against her household exposure to asbestos from laundering her husband's work
clothes.”); Stegemoller v. ACandS, Inc., 767 N.E.2d 974, 976 (Ind. 2002) (“[T]he reasonably
expected use of asbestos products encompasses the cleaning of asbestos residue from one’s
person and clothing at the end of the workday.”); Olivo v. Owens-Illinois, Inc., 895 A.2d 1143,
1149 (N.J. 1998) (“Exxon Mobil owed a duty to spouses handling the workers’ unprotected work
clothing based on the foreseeable risk of exposure from asbestos borne home on contaminated
clothing.”); Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 369 (Tenn. 2008) (“Alcoa
had a duty to use reasonable care to prevent exposure to asbestos fibers not only to its employees
but also to those who came into close regular contact with its employees’ contaminated work
clothes over an extended period of time.”); Rochon v. Saberhagen Holdings, Inc., 2007 Wash.
App. LEXIS 2392, at *13 (Wash. Ct. App. Aug. 13, 2007) (unpublished) (“[E]ven in the absence
of any special relationship between them, Kimberly-Clark had a duty to prevent [the employee’s
wife’s] injury if its use of asbestos was unreasonably risky, and if [the wife’s] injury was a
foreseeable consequence of its risky actions.”).


                                                   13
quite different on their facts and may call for a different result.”)). The existence of a duty is a

mere threshold question in the proof of negligence. 8 Marshall, 239 Va. at 318, 389 S.E.2d at

904. The scope of the duty and what constitutes negligence is inexorably reined in by what is

reasonably foreseeable at the time, because a jury can only hold a defendant to the ordinary care

and skill employed given the knowledge at the time. RGR, 288 Va. at 282, 764 S.E.2d at 20.

Yet plaintiffs would be devoid of the opportunity to proceed with any such action, and thus make

those proofs, absent this Court’s recognition of a legal duty.

                                        III. CONCLUSION

        “Nobody is permitted by the law to create with impunity a stumbling block, a trap, a

snare or a pitfall for the feet of those rightfully proceeding on their way.” RGR, 288 Va. at 279-

80, 764 S.E.2d at 19 (quoting Louisville & Nashville R.R. Co., 119 Va. at 627, 89 S.E. at 866).

The innocent cohabitator represents the quintessential class of persons “rightfully proceeding on

their way” yet placed in a “given area of danger.” Id. Because we find a duty does indeed lie to

such persons in the recognizable and foreseeable area of risk, we answer the certified question,

as restated, in the affirmative.

                                        Certified question, as restated, answered in the affirmative.




        8
          While much of this discussion is set forth in the context of ordinary negligence, where a
duty lies between two parties in an ordinary negligence case, so may it lie to avoid gross
negligence or willful or wanton conduct. The latter terms
        have been grouped together as an aggravated form of negligence, differing in
        quality rather than in degree from ordinary lack of care. . . . They apply to
        conduct which is still, at essence, negligent . . . but which is so far from a proper
        state of mind that it is treated in many respects as if it were so intended. Thus it is
        held to justify an award of punitive damages, and may justify a broader duty.
W. Page Keeton et al., Prosser & Keeton on Torts § 34, at 212-13 (5th ed. 1984) (emphasis
added). Accordingly, the pleadings support a duty as to the plaintiff’s count of heightened
negligence as well as ordinary negligence.


                                                  14
CHIEF JUSTICE LEMONS, with whom JUSTICE McCLANAHAN and JUSTICE KELSEY

join, dissenting.

        “In the early English law, there was virtually no consideration of duty.” W. Page Keeton

et al., Prosser & Keeton on Torts § 53, at 356 (5th ed. 1984). “The defendant’s obligation to

behave properly apparently was owed to all the world, and he was liable to any person whom he

might injure by his misconduct.” Id. at 357. “[W]hen negligence began to take form as a

separate basis of tort liability, the courts developed the idea of duty, as a matter of some specific

relation between the plaintiff and the defendant, without which there could be no liability.” Id.

        Today a majority of the Court: (1) eviscerates the well-established tort concept of

particularized duty; (2) conflates duty and proximate cause by relying on foreseeability to

determine whether a duty exists; (3) undermines the Workers’ Compensation Act, Code § 65.2-

100, et seq., a carefully balanced bargain defining how injuries arising from the workplace are to

be compensated; (4) creates a new cause of action in territory that should be the domain of the

legislature; and (5) creates a duty to a potentially limitless class of plaintiffs. This opinion

adopts the concept of duty to mankind generally, an empty duty “owed to all the world,” and is

unprecedented in Virginia. I respectfully dissent.

        “All negligence causes of action are based on allegations that a person having a duty of

care to another person violated that duty of care through actions that were the proximate cause of

injury to the other person.” Steward v. Holland Family Props., LLC, 284 Va. 282, 286, 726
S.E.2d 251, 254 (2012). “An action for negligence only lies where there has been a failure to

perform some legal duty which the defendant owes to the party injured.” Balderson v.

Robertson, 203 Va. 484, 487, 125 S.E.2d 180, 183 (1962) (quoting Williamson v. Southern Ry.

Co., 104 Va. 146, 149, 51 S.E. 195, 196 (1905)). “[T]here is no such thing as negligence in the




                                                  15
abstract, or in general, or as sometimes is said, in vacuo. Negligence must be in relation to some

person.” Kent v. Miller, 167 Va. 422, 425-26, 189 S.E. 332, 334 (1937).

               The question of liability for negligence cannot arise at all until it is
               established that the man who has been negligent owed some duty
               to the person who seeks to make him liable for his negligence.

Dudley v. Offender Aid & Restoration, Inc., 241 Va. 270, 277, 401 S.E.2d 878, 882 (1991)

(quoting Le Lievre v. Gould, 1 Q.B. 491, 497 (1893)).

       In concluding that the Shipyard owes a duty of care to “those sharing living quarters”

with its employees, the majority opinion relies on the general principle that

               Whenever one person is by circumstances placed in such a position
               with regard to another . . . that if he did not use ordinary care and
               skill in his own conduct with regard to those circumstances, he
               would cause danger of injury to the person or the property of the
               other, a duty arises to use ordinary care and skill to avoid such
               injury.

RGR, LLC v. Settle, 288 Va. 260, 276, 764 S.E.2d 8, 17 (2014) (alteration and citation omitted).

Justice Holmes described a similar principle, the rule that a “defendant was bound to use such

care as a prudent man would do under the circumstances,” as a “featureless generality.” Oliver

Wendell Holmes, Jr., The Common Law 100-01 (Paulo J. S. Pereira & Diego M. Beltran eds.,

2011). He asserted that it is the “business of the court[s]” to “formulate these [general]

standards” into duties that arise in “specific circumstances,” so that the law is “capable of being

known” to the average person. Id.

               If in the whole department of unintentional wrongs the courts
               arrived at no further utterance than the question of negligence, and
               left every case, without rudder or compass, to the jury, they would
               simply confess their inability to state a very large part of the law
               which they required the defendant to know, and would assert, by
               implication, that nothing could be learned by experience. But
               neither courts nor legislatures have ever stopped at that point.




                                                  16
Id. at 101. The majority opinion holds that, based on general negligence principles, the Shipyard

owed “a duty of ordinary care” to “those sharing living quarters” with workers the Shipyard

exposed to asbestos. This holding relies on a “featureless generality” instead of articulating a

particular duty the Shipyard owed to the plaintiff. It also abandons the Court’s role in

determining whether a duty exists by using a “vague test” instead of “defining the precautions to

be taken” under the circumstances presented by this case. Id. at 101.

       Additionally, the majority opinion conflates duty and proximate cause by relying on

whether a defendant’s conduct “create[s] a recognizable risk of harm” to determine whether a

duty exists. A “recognizable risk” is one that is foreseeable. This Court relies on the

foreseeability of harm to the plaintiff to determine proximate cause. See VEPCO v. Winesett,

225 Va. 459, 468, 303 S.E.2d 868, 874 (1983) (“To establish proximate cause . . . the plaintiff

must only show that ‘a reasonably prudent person under similar circumstances ought to have

anticipated that an injury might probably result from the negligent acts.’” (quoting VEPCO v.

Savoy Const. Co., 224 Va. 36, 46, 294 S.E.2d 811, 818 (1982)); Wyatt v. Chesapeake & Potomac

Tel. Co., 158 Va. 470, 477-78, 163 S.E. 370, 372 (1932) (“[I]n order to warrant a finding that

negligence . . . is the proximate cause of an injury, it must appear that the injury was the natural

and probable consequence of the negligence or wrongful act, and that it ought to have been

foreseen in the light of the attending circumstances.” (quoting Milwaukee & St. Paul Ry. Co. v.

Kellogg, 94 U.S. 469, 475 (1877)).

       Foreseeability is not a factor to be considered when examining whether a duty exists. In

the products liability context, we have observed that “‘[f]oreseeability [of harm], it has been

many times repeated, is not to be equated with duty.” Holiday Motor Corp. v. Walters, 292 Va.
461, 477, 790 S.E.2d 447, 478 (2016) (quoting Dreisonstok v. Volkswagenwerk, A.G., 489 F.2d
17
1066, 1070 (4th Cir. 1974)) (alteration in original). This is because “the purpose of making the

finding of a legal duty as a prerequisite to a finding of negligence, or breach of implied warranty,

in products liability is to avoid the extension of liability for every conceivably foreseeable

accident.” Id. at 478, 790 S.E.2d at 455 (quoting Jeld-Wen, Inc. v. Gamble, 256 Va. 144, 149,

501 S.E.2d 393, 397 (1998)). Accordingly, in Holiday Motor Corp., we held that automobile

manufacturers do not have a duty to design a convertible soft top that provides rollover

protection because such protection is not an “intended or reasonably foreseeable use” of

convertible soft tops, even though rollover accidents are “undoubtedly foreseeable.” Id. at 478,

482, 790 S.E.2d at 455, 458.

       We have declined to recognize a duty in other cases despite the foreseeability of harm to

the plaintiff as well. For example, in Gray v. Inova Health Care Services, 257 Va. 597, 598, 514
S.E.2d 355, 355 (1999), we considered whether a hospital owed a duty to a mother who observed

her daughter stop breathing during a medical procedure because she received an improper dose

of medication. While emotional harm to a mother is certainly foreseeable in these

circumstances, we held that the hospital did not owe the mother a duty because she “was not the

patient upon whom medical tests were being performed.” Id. at 599, 514 S.E.2d at 356. Holiday

Motor Corp. and Gray confirm that it is not proper to consider foreseeability when determining

whether a duty exists.

       The Supreme Court of Arizona recently clarified that “foreseeability is not a factor to be

considered by courts when making determinations of duty.” Quiroz v. Alcoa Inc., No. CV-16-

0248-PR, 2018 Ariz. LEXIS 146, at *6 (Ariz. May 11, 2018). The court “remov[ed]

foreseeability from [its] duty framework” because “determining ‘[w]hether an injury to a

particular plaintiff was foreseeable by a particular defendant necessarily involves an inquiry into




                                                 18
the specific facts of an individual case,” and “[s]uch factual inquiries are reserved for the jury.”

Id. at *7 (quoting Gipson v. Kasey, 150 P.3d 228, 231 ¶ 16 (Ariz. 2007)). However, the court

“did not completely remove foreseeability from [its] negligence framework.” Id. at *8.

Foreseeability remains a factor “in determining breach and causation” under Arizona law. 1 Id.

       As in Arizona, “foreseeability [is] ordinarily [a] question[] for the jury” in Virginia.

Jordan v. Jordan, 220 Va. 160, 162, 257 S.E.2d 761, 762 (1979). Because incorporating

foreseeability into our duty framework will improperly require courts to engage in fact specific

inquiries that are ordinarily reserved for juries, foreseeability should not be considered when



       1
          The Supreme Court of Arizona in Quiroz declined to impose a duty on employers to
protect the public, including those who cohabitate with their employees, “from off-site contact
with [an] employee who may have been carrying asbestos fibers on [his] work clothes.” See id.
at *2. The court’s reasoning was based in part on its jurisprudence holding that “foreseeability is
not a factor in determining duty.” Id.
        Other courts have also declined to create a duty owed by employers to those who
cohabitate with their employees. See CSX Transp., Inc. v. Williams, 608 S.E.2d 208, 210 (Ga.
2005) (holding “an employer does not owe a duty of care to a third-party, non-employee, who
comes into contact with its employee’s asbestos-tainted work clothing at locations away from the
workplace” in part because the duty to provide a safe workplace does not extend to persons
outside the workplace.); Holdampf v. A.C. & S., Inc., 840 N.E.2d 115, 119-23 (N.Y. 2005)
(declining to recognize a duty owed by an employer to prevent asbestos exposure that occurred
outside an employer’s premises because foreseeability “does not define duty” and there was no
relationship between the employer and the employee’s wife); Gillen v. Boeing Co., 40 F. Supp.
3d 534, 539 (E.D. Pa. 2014) (holding an employer does not owe a duty to protect against the
dangers asbestos dust carried home on an employee’s clothes may pose to an employee’s family
members in part because “foreseeability ‘is not alone determinative of the duty question,’ and ‘is
not necessarily a dominant factor’ in the duty assessment under Pennsylvania law.” (citation
omitted)); Cf. Miller v. Ford Motor Co., 740 N.W.2d 206, 209-10 (Mich. 2007) (holding the
owner of “property on which asbestos-containing products were located did not owe [the
plaintiff], who was never on or near that property, a legal duty to protect her from exposure to
any asbestos fibers carried home on the clothing of a member of her household who was working
on that property as the employee of independent contractors, where there was no further
relationship between defendant and [the plaintiff].”); Van Fossen v. MidAmerican Energy Co.,
777 N.W.2d 689, 691 (Iowa 2009); (concluding the owners of a power plant owed no duty to
warn the spouse of an independent contractor’s employee, who never visited the power plant, of
the health risks posed by asbestos exposure).




                                                 19
determining whether a duty exists. Recognizing that foreseeability does not underlie our analysis

of duty will not eliminate this concept from our negligence framework, as its centrality to our

analysis of proximate cause will continue.

       At common law, employees constituted the class of persons to which an employer owed a

duty to provide a reasonably safe workplace. Swift & Co. v. Hatton, 124 Va. 426, 435, 97 S.E.
788, 791 (1919) (“[T]he master is under an absolute obligation – is charged with a non-

assignable duty – to use due care in providing and maintaining a reasonably safe environment for

his servants while engaged in their work.”) We have never extended this duty to those

cohabitating with an employee. Traditionally, this Court has exercised great restraint in

recognizing a duty that did not exist at common law. See, e.g., Cline v. Dunlora South, LLC, 284
Va. 102, 110, 726 S.E.2d 14, 18 (2012) (declining to “impose a duty upon landowners to protect

individuals traveling on an adjoining public highway from natural conditions on the landowner’s

property,” in part, because “no such duty existed under relevant English common law”);

Chesapeake & Potomac Tel. Co. v. Dowdy, 235 Va. 55, 61, 365 S.E.2d 751, 754 (1988)

(“[T]here is no duty of reasonable care imposed upon an employer in the supervision of its

employees under these circumstances and we will not create one here.”); Williamson v. Old

Brogue, Inc., 232 Va. 350, 354, 350 S.E.2d 621, 624 (1986) (declining to abrogate the common

law rule against dram shop liability because “abrogat[ing] such a fundamental rule . . . is the

function of the legislative, not judicial, branch of government”).

       Additionally, the creation of a duty in this case upsets the careful balance struck by the

legislature in the Workers’ Compensation Act. The Act “is based upon a quid pro quo, a societal

exchange wherein employees are provided a purely statutory form of compensation for industrial

injuries” that is “modest, but relatively certain.” Roller v. Basic Constr. Co., 238 Va. 321, 327,




                                                20
384 S.E.2d 323, 325 (1989). “In exchange, employers under the canopy of the Act are sheltered

from common-law liability in tort.” Id.

       The complaint alleges that the Shipyard exposed Wanda’s father, its employee, to

asbestos during the course of his work. He then carried asbestos fibers home on his clothes,

allegedly causing Wanda’s exposure to asbestos. Because Wanda’s exposure occurred as a result

of her father’s exposure, she was a bystander, who was injured as a consequence of an

employer’s tort against its employee. Holding that the Shipyard owed Wanda a duty permits a

negligence action by a non-employee through the conduit of an employee who, under the Act,

has no right to bring a negligence action against his employer. Given the policy considerations

presented by allowing such tort actions, the legislative, not judicial, branch of government should

determine whether those who cohabitate with employees can recover in tort under these

circumstances.

       We have said that where “the issue involves many competing economic, societal, and

policy considerations, legislative procedures and safeguards are particularly appropriate to the

task of fashioning an appropriate change, if any, to the settled rule.” Williamson, 232 Va. at 354,

350 S.E.2d at 624.

                 A legislative change in the law is initiated by introduction of a bill
                 which serves as public notice to all concerned. The legislature
                 serves as a forum for witnesses representing interests directly
                 affected by the decision. The issue is tried and tested in the
                 crucible of public debate. The decision reached by the chosen
                 representatives of the people reflects the will of the body politic.

Id. (quoting Bruce Farms v. Coupe, 219 Va. 287, 293, 247 S.E.2d 400, 404 (1978)). By

promulgating the Act, the legislature determined that employees should receive “modest, but

relatively certain” compensation for injuries “arising out of and in the course of employment,” in

exchange for foregoing the compensation they could receive for prevailing in a negligence



                                                   21
action. Roller, 238 Va. at 327, 384 S.E.2d at 325; Code § 65.2-400. The majority opinion’s

creation of a duty that was not recognized at common law interferes with the “quid pro quo” of

the Act by allowing those who cohabitate with employees to bring a negligence action that an

employee is barred from bringing under the Act. It is debatable whether allowing such actions is

sound public policy, but it is beyond dispute that imposing a duty on employers to protect those

who cohabitate with their employees is a major policy decision.

       A change of this magnitude should be accomplished by an act of the legislature, not by a

judicial pronouncement. The Act defines the scope of employers’ liability for workplace

injuries, and the legislature should determine whether this scope should be expanded. The

legislatures of two states have promulgated statutes that bar recovery for injuries arising from

asbestos exposure that occurs outside of a property owner’s premises. 2

       The duty created by the majority today is limitless. The majority opinion does not

propose any framework for limiting an employer’s duty to those who share living quarters with

its employees. In declining to recognize a common law duty owed by employers to those

exposed to asbestos outside the employer’s premises, the Supreme Court of Georgia observed

that such a duty would “expand traditional tort concepts beyond manageable bounds and create

an almost infinite universe of potential plaintiffs.” CSX Transp., 608 S.E.2d at 209 (citation

omitted).




       2
         Kan. Stat. Ann. § 60-4905(a) (“No premises owner shall be liable for any injury to any
individual resulting from silica or asbestos exposure unless such individual’s alleged exposure
occurred while the individual was at or near the premises owner’s property.”); Ohio Rev. Code
Ann. § 2307.941(A)(1) (“A premises owner is not liable for any injury to any individual
resulting from asbestos exposure unless that individual’s alleged exposure occurred while the
individual was at the premises owner’s property.”).


                                                22
       Expanding civil liability in this manner will push a wave of indeterminacy into the

Commonwealth’s reputation for stable and predictable tort law. At its most basic level, the

majority’s innovation violates the first premise of the common law — that any judicially applied

“legal standard must, in theory, be capable of being known.” Holmes, supra, at 100. “When a

man has to pay damage, he is supposed to have broken the law, and he is further supposed to

have known what the law was.” Id. (emphases added). Only “fixed and uniform standards” of

liability make either of those suppositions legitimate. Id. The majority’s unprecedented

expansion of tort liability in this case could not have been known by anyone, with any degree of

confidence, prior to today — not in 1950, when Quisenberry claims the Shipyard began

breaching its putative duty to her, or in 1969, when the alleged breach ended.

       Our Commonwealth cannot prosper when demarcations between liable and non-liable

conduct remain in flux because of judicially recognized standards of liability that are as novel as

they are unpredictable. How will businesses calculate risk and confidently make informed

decisions in light of such unpredictability? Our emphatic duty “to say what the law is,” Marbury

v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803) (emphasis added), after all, implicitly forbids us

from saying what the law should be according to our predilections. “From the time of Alfred to

the present day, statutes and decisions have busied themselves with defining the precautions to

be taken in certain familiar cases; that is, with substituting for the vague test of the care exercised

by a prudent man, a precise one of specific acts or omissions.” Holmes, supra, at 101.

        Before today, no one could have predicted that an employer owed a legal “take home”

duty to a non-employee based solely on a tort committed by an employer against an employee,

occurring at the employer’s work site, and arising out of and in the course of the employer’s




                                                  23
work. To make matters worse, after today, no one will be able to predict who else among the

host of possible targets will be subjected to this novel theory of liability.

       Historically, this Court has been reluctant to recognize a duty that did not exist at

common law. Historically, this Court has deferred to the legislature when such a broad new

cause of action is proposed. Historically, this Court has recognized that creating new causes of

action and extending liability beyond anticipated limits has enormous financial implications.

       The majority opinion is unprecedented in Virginia law.

       I respectfully dissent.


JUSTICE McCLANAHAN, with whom CHIEF JUSTICE LEMONS and JUSTICE KELSEY join,
dissenting.

       I fully agree with Chief Justice Lemons and join his cogent dissent. As the Chief Justice

writes, neither this Court’s precedent nor the public policy of Virginia supports the existence of a

duty owed by the Shipyard to individuals who share living quarters with the Shipyard’s

employees.

       I write separately to emphasize that the principles governing the liability of owners and

occupants of land underlying this Court’s decision in RGR, LLC v. Settle, 288 Va. 260, 764
S.E.2d 8 (2014), are inapplicable to this case. Even so, no duty arises under application of the

RGR analysis since Wanda and the Shipyard were not juxtaposed in time and space to place

Wanda within a given area of danger – the determining test for existence of duty adopted in

RGR. Given the obvious difficulty in applying principles of landowner liability to the allegations

in this case, the majority invokes the principle of foreseeability of harm as the source of duty. As

a result, the majority reaches a decision that has no basis under this Court’s established duty

jurisprudence.




                                                  24
                                                 I.

       The majority’s reliance on RGR is misplaced because this case is premised on a duty

owed to Wanda arising from the Shipyard’s employment of her father, not on a duty arising from

the ownership or occupation of land.

       In RGR, a wrongful death action arising out of a collision between a vehicle and a train at

a private railroad crossing, this Court held that RGR, the owner of a business occupying the

premises adjacent to land on which the crossing was located, owed a duty to maintain the sight

line for motorists, such as Settle, who used the crossing. The Court’s imposition of a duty upon

RGR was based on the common law tort principle applicable to owners and occupants of real

property that “every person [must] exercise ordinary care in the use and maintenance of his own

property to prevent injury to others.” 288 Va. at 276, 764 S.E.2d at 17. As the Court explained,

Settle alleged that RGR “‘owed a duty of reasonable due care’ to Settle ‘in the care,

maintenance, upkeep, [and] inspection’ of both [the railroad]’s right-of-way and the property

upon which the lumber was stacked” and that it breached these duties to Settle by “allowing . . .

stacks of lumber to exist such that they blocked the view of motorists approaching the [railroad]

[c]rossing.” Id. The Court held that the circuit court properly instructed the jury that “[e]very

person has the duty to exercise ordinary care in the use and maintenance of its property to

prevent injury or death to others.” Id. at 278, 764 S.E.2d at 18.

       The Court’s reliance in RGR on the duties owed by owners and occupants of land for

conditions existing on the land is further illustrated by the Court’s explanation that “[a]t common

law, however, this duty did not extend to natural conditions existing on land as opposed to

artificial conditions such as RGR’s lumber stacks.” Id. at 277, 764 S.E.2d at 17. The Court

contrasted the case before it involving the artificial condition of RGR’s lumber stacks with




                                                25
numerous cases finding no duty owed by landowners to motorists on adjacent highways with

regard to natural conditions on the land. Id. at 277-78, 764 S.E.2d at 17-18.

       In contrast, the plaintiff’s allegations of negligence in this case are based on a duty the

Shipyard allegedly owed to Wanda arising from the Shipyard’s employment of her father.

Specifically, plaintiff alleges that the Shipyard: (a) failed to adequately or sufficiently warn its

employees not to wear their work clothes home; (b) failed to educate Wanda’s father regarding

reasonably safe and sufficient safeguards to prevent contaminating his work clothes; (c) failed to

provide a locker room, showers, and/or laundry service for employees; (d) failed to take

reasonable and sufficient precautions to instruct Wanda’s father about proper and safe handling

of products containing asbestos; (e) failed to educate Wanda’s father about the dangers of

wearing his work clothes home; and (f) failed to follow or adhere to various state and U.S.

Government laws and guidelines pertaining to preventing contamination of employees’ homes

with asbestos fibers. These alleged acts of negligence are based on duties purportedly arising

from the Shipyard’s employment relationship with Wanda’s father, not on duties an owner or

occupant of land owes to “others in the vicinity” of its land. Id. at 276, 764 S.E.2d at 17 (quoting

W. Page Keeton, et al., Prosser & Keeton on Torts, § 57, at 386 (5th ed. 1984)). 1




       1
          Similarly, the principles governing the rights and duties of riparian owners and liability
for maintenance of a private nuisance have no application here. Plaintiff is not alleging any
violation of rights of a swimmer or lower riparian owner. See Shoffner v. Sutherland, 111 Va.
298, 300, 68 S.E. 996 (1910) (stating that “any use of a stream that materially fouls and
adulterates the water . . . that so far affects the water as to impair its value for the ordinary
purposes of life, will constitute a nuisance . . . for which a lower riparian owner injured thereby
is entitled to redress”). Plaintiff is also not alleging that the Shipyard’s operations constituted a
nuisance to neighboring properties. See National Energy Corp. v. O’Quinn, 223 Va. 83, 85, 286
S.E.2d 181, 182 (1982) (stating that “[w]hen a business enterprise, even though lawful, becomes
obnoxious to occupants of neighboring dwellings and renders enjoyment of the structures
uncomfortable by virtue of, for example, smoke, cinders, dust, noise, offensive odors, or noxious
gases, the operation of such business is a nuisance”).


                                                  26
                                                 II.

       Setting aside the majority’s misplaced reliance on RGR and other cases premised on

landowner liability, it makes only a half-hearted effort to apply the RGR analysis. This is not

surprising since no “take home” duty exists under a straightforward application of the RGR

analysis.

       In RGR, the Court rejected RGR’s assertion that plaintiff prove the existence of a

“particular relationship” between RGR and Settle, and explained that the “only relationship

which must exist is a sufficient juxtaposition 2 of the parties in time and space” to place motorists

“‘within a given area of danger’ created by the location of RGR’s lumber stacks.” RGR, 288 Va.

at 279-80, 764 S.E.2d at 19 (citation omitted). The Court concluded that the parties were

sufficiently juxtaposed in time and space because RGR’s lumber stacks were “situated within

[the railroad]’s right-of-way and obstructed the sight line of motorists on [a particular roadway]

as they approached the railroad crossing.” Id. at 280, 764 S.E.2d at 19. The Court specifically

noted that Settle was within this “given area of danger” because he was traveling “within feet of

RGR’s lumber stacks at the time of the accident.” Id.

       Applying the RGR analysis here, it is clear that no duty was imposed upon the Shipyard

to protect a non-employee family member such as Wanda from conditions created by the

Shipyard’s business operations because the parties were not juxtaposed in time and space to

place Wanda within a given area of danger. In RGR, this requirement was satisfied because

RGR’s lumber stacks were situated within Norfolk Southern’s right-of-way, the lumber

obstructed the sight line of motorists such as Settle using the railroad crossing, and Settle was




       2
         The ordinary meaning of “juxtaposed” is “placed side by side.” Webster’s Third New
International Dictionary 1229 (1993). The synonym for juxtaposed is “adjacent.” Id.


                                                 27
“within feet of RGR’s lumber stacks” when the accident occurred. Id. Here, there is no

allegation that Wanda was in close spatial proximity to the Shipyard or its business.

       Although the majority states that “juxtaposition of time and space” does not require

actual interaction between the parties, that assertion – even if true – entirely misses the point that

the “sufficient juxtaposition of the parties in time and space” requires, at the very least, that the

injured party be “in the vicinity” of the land. Id. at 276, 764 S.E.2d at 17 (quoting W. Page

Keeton, et al., Prosser & Keeton on Torts, § 57, at 386 (5th ed. 1984) (stating that the duty to

others affected by the use of the land recognizes that “[t]he possessor’s right is therefore

bounded by principles of reasonableness, so as to cause no unreasonable risk of harm to others in

the vicinity” of the land). In point of fact, the Court in RGR held that the injured party need only

be in close spatial proximity to the danger created by the occupant of land in direct response to

RGR’s assertion that Settle was on another entity’s property when the collision occurred.

       The majority’s holding in the present case that the requirement is satisfied here since the

asbestos fibers “moved” from the Shipyard’s business to Wanda’s home ignores the very

premise on which the liability of RGR was based – that Settle and RGR were juxtaposed in time

and space because Settle was “within feet of RGR’s lumber stacks” when the accident occurred.

Id. at 280, 764 S.E.2d at 19. 3 Indeed, the suggestion that individual “zones of danger” followed




       3
         The majority introduces the notion of a “mobile hazard” in an effort to satisfy this
requirement. In particular, the majority compares the Shipyard’s duty to protect individuals who
cohabitate with its employees to a landowner’s duty to prevent his farm animals from escaping
the boundaries of his land onto a public highway, see Rice v. Turner, 191 Va. 601, 605, 62
S.E.2d 24, 26 (1950). As explained previously, the duties imposed on the owners and occupants
of land have no application to this case. Furthermore, I find the comparison of a farm animal,
subject to its owner’s restraint and control, to a human being, endowed with free will, to be
injudicious, as I do the designation of the Shipyard’s employee as a “mobile hazard.” I do not
believe we should recognize a new tort duty based on this specious comparison.



                                                  28
the Shipyard’s employees to their respective homes is antithetical to the principles underlying

landowner liability.

                                                 III.

       Dismissing the requirement of a sufficient juxtaposition of the parties in time and space,

which was central to the analysis in RGR, the majority relies on a “recognizable risk of harm,”

i.e., foreseeability of harm, as the source of duty in this case. This is in direct contravention of

this Court’s holding in RGR that the question of duty does not depend on foreseeability of harm.

       In RGR, the Court made a clear distinction between the question of whether a duty

existed and the question of foreseeability of harm. As the Court stated, “[a]ctionable negligence

requires that there must be a legal duty, a breach thereof and a consequent injury which could

have been reasonably foreseen by the exercise of reasonable care and prudence.” Id. at 281, 764

S.E.2d at 19 (citation omitted). The Court explained that foreseeability “pertains to what

constitutes negligence, not to whether a duty to exercise ordinary care exists.” Id. 4 In other

words, “[w]hether reasonable care was exercised depends upon what a reasonably prudent

person, with knowledge of the circumstances, ought to have foreseen in regard to the




       4
          Our cases have treated the issue of foreseeability of harm variably as a factor in
determining proximate cause and a factor in determining breach of duty. Compare Wyatt v.
Chesapeake & Potomac Tel. Co., 158 Va. 470, 477-78, 163 S.E. 370, 372 (1932) (noting that “in
order to warrant a finding that negligence . . . is the proximate cause of an injury, it must appear
that the injury was the natural and probable consequence of the negligence or wrongful act, and
that it ought to have been foreseen in the light of the attending circumstances”) with Limberg v.
Lent, 206 Va. 425, 426, 143 S.E.2d 872, 873 (1965) (noting that “the defendant did not fail to
observe a duty owed . . . if it was reasonably foreseeable that the defendant’s actions might cause
injury”). Our cases have consistently treated the issue of foreseeability of harm as distinct from
the determination of the existence of a legal duty vel non.
         Furthermore, while the absence of foreseeable harm may defeat a potential duty to protect
against third party conduct arising from a special relationship, it does not give rise to such a duty,
which is premised on the relationship between the parties. See, e.g., Commonwealth v. Peterson,
286 Va. 349, 357-59, 749 S.E.2d 307, 311-12 (2013).


                                                  29
consequences of his act or omission.” Id. Thus, “whether RGR breached its duty of ordinary

care by stacking its lumber within Norfolk Southern’s right-of-way because it was reasonably

foreseeable that [its] actions might cause injury, must be distinguished from the question whether

a duty existed.” Id. (citation omitted) (emphasis added).

       The Court elaborated on this distinction between the question of duty and the question of

foreseeability of harm in response to RGR’s argument that it owed no duty to Settle because it

possessed no knowledge that the lumber stacks created a dangerous condition to motorists using

the railroad crossing. And the Court specifically rejected RGR’s argument because its

knowledge of the danger pertained to foreseeability not whether it owed a duty to Settle. See id.

       We reiterated the distinction made in RGR between foreseeability of harm and existence

of duty in Holiday Motor Corp. v. Walters, 292 Va. 461, 478, 790 S.E.2d 447, 455 (2016). In

Holiday Motor, we held that the determination of duty with regard to design of a convertible soft

top required that we consider its reasonably foreseeable use. Specifically, we stated that “[t]he

determination of whether a vehicle manufacturer owes a duty to design a convertible soft top to

provide occupant rollover protection, therefore, requires that we consider whether such

protection is the intended or reasonably foreseeable use given the inherent characteristics,

market purposes, and utility of a convertible soft top.” Id. (emphasis added). We did not

consider the foreseeability of harm in determination of the duty to design the product and instead

cautioned that while “the possibility that a convertible may be involved in a rollover accident is

undoubtedly foreseeable,” foreseeability of harm “is not to be equated with duty.” Id.

       Here, the majority holds that a duty was imposed upon the Shipyard to avoid injury to

Wanda from exposure to asbestos fibers because its conduct “created a ‘recognizable risk of

harm’ to those sharing living quarters with the workers.” This is precisely the opposite of how




                                                30
the Court approached the duty analysis in RGR, where the Court recognized that the duty was

owed because Settle was traveling “within feet of RGR’s lumber stacks” so as to be physically

placed within this “given area of danger.” Id. at 280, 764 S.E.2d at 19. The Court in RGR

expressly stated that whether the risk to a motorist, such as Settle, was reasonably foreseeable

was a separate question that “must be distinguished from the question whether a duty existed.”

Id. at 282, 764 S.E.2d at 20.

       Our decision in Dudley v. Offender Aid & Restoration of Richmond, Inc., 241 Va. 270,

401 S.E.2d 878 (1991) does not justify the majority’s reliance on foreseeability of harm for the

source of duty but rather undermines it. In Dudley, we held that the private operator of a

“halfway house” for convicted felons had a special relationship with its clients, giving rise to a

potential duty of care to control its clients’ actions. As in all actions premised on a duty to

protect against third party conduct, the absence of foreseeable harm may defeat a potential duty

to protect against third party conduct arising from a special relationship. See, e.g.,

Commonwealth v. Peterson, 286 Va. 349, 357-59, 749 S.E.2d 307, 311-12 (2013).

Foreseeability of harm does not give rise to such a duty; the existence of a duty is premised on

the relationship between the parties.

       The majority’s reliance on foreseeability of harm as the source of duty in this case is

accompanied by its astonishing claim that “the common law has recognized some exceptions to

duty arising from foreseeable harm.” (Emphasis added.) In Virginia, there is no duty arising

from foreseeable harm. The majority’s holding otherwise is in direct conflict with our established

precedent, specifically including this Court’s recent decisions in RGR and Holiday Motors.




                                                 31
                                                IV.


       None of the principles invoked by the majority give rise to any duty owed by an

employer to individuals cohabitating with its employees. The principles governing liability of

landowners and occupants of land do not give rise to such a duty. The principles governing the

liability of riparian owners do not give rise to such a duty. And the principles governing liability

for the maintenance of private nuisances do not give rise to such a duty. Furthermore, the

majority’s reliance on the principle of foreseeability of harm as the source of such duty

contravenes this Court’s admonition that foreseeability of harm “must be distinguished from the

question whether a duty existed.” RGR, 288 Va. at 281, 764 S.E.2d at 19 (citation omitted)

(emphasis added).

       In short, the take-home duty recognized today by the majority is a newly created duty

imposed as the basis for a newly created cause of action that is wholly unsupported by our

precedent. 5




       5
         In addition to holding that an employer owes a duty to an employee’s family member
who alleges exposure to asbestos from the work clothes of the employee, the majority notes that
the pleadings support plaintiff’s count alleging gross negligence, willful, and/or wanton conduct.
The sufficiency of the allegations to support plaintiff’s claim for punitive damages is not before
this Court.


                                                32